I.
Sherwood, C. J.
It has been held from an early period *281in the judicial history of this State that a femme covert possessed of a separate estate might, by giving her promissory note, bind or charge such separate estate. Coats v. Robinson, 10 Mo. 757; Whitesides v. Cannon, 23 Mo. 457; Claflin v. Van Wagoner, 32 Mo. 252; Schafroth v. Ambs, 46 Mo. 114; Kimm v. Weippert, 46 Mo. 532; Lincoln v. Rowe, 51 Mo. 571; Bank v. Taylor, 62 Mo. 338. This is the generally prevalent doctrine, both in England and in this country. 2 Kent, 151; Williams v. Urmston, 35 Ohio St. 296; s. c., 35 Am. Rep. 611; 2 Bishop L. Marr. Wom., §§ 202, 211, 214; Ib., §§ 842, 855, 862, 872, and cases cited.
II.
The ordinary words used to create a separate estate in a married woman are “ to her sole and separate use.” Any equivalent words, however, will answer the same purpose, if the intention to create such an estate be clear. But nothing must be left to conjecture. In the present case there is absolutely nothing in the words employed giving the faintest indication of an intention to create a separate estate.
III.
This being the case, the notes of Mrs. Coleman are nullities and incapable of enforcement in equity; for the reason that there was no subject matter, to-wit: a separate estate, upon which they as a power of appointment could operate ; therefore, judgment affirmed.
All concur, except Henry, J., not sitting.